Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Richard Proctor appeals from the district court’s order granting his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), and reducing his sentence from 324 months to 292 months. He contends that the court erred by only reducing his offense level by one, instead of the two authorized by the amendment to the Guidelines.
We have reviewed the record and find no abuse of discretion. The district court, upon determining that a reduction was warranted, appropriately applied the Guidelines as amended and sentenced Proctor under the career offender Guideline, as provided in this court’s prior opinion. We therefore affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.